EXHIBIT 10.21

STOCK AWARD AGREEMENT UNDER

THE MICROSOFT CORPORATION 2001 STOCK PLAN

(Service-Based)

Award Number <<GrantIdentifier>>

1. Award. Microsoft Corporation (the “Company”), in the exercise of its sole
discretion pursuant to the Microsoft Corporation 2001 Stock Plan (the “Plan”),
does on <<GrantDate>> (the “Award Date”) hereby award to <<FullName>> (the
“Awardee”) <<SharesGrantedQuantity>> Stock Awards (“SAs”) upon the terms and
subject to the conditions of this Award Agreement. Capitalized terms used but
not defined in this Award Agreement shall have the meanings assigned to them in
the Plan. SAs represent the Company’s unfunded and unsecured promise to issue
Common Shares at a future date, subject to the terms of this Award Agreement and
the Plan. Awardee has no rights under the SAs other than the rights of a general
unsecured creditor of the Company.

2. Vesting Schedule and Conversion of SAs.

(a) Subject to the terms of this Award Agreement and the Plan and provided that
Awardee remains continuously employed through the vesting dates set out below,
the SAs shall vest and be converted into an equivalent number of Common Shares
as set out below, provided that fractional SAs shall vest and be converted into
Common Shares as set out in Section 9(c) below:

 

Vesting Date

  

Percentage of SAs

Vesting will not occur before the first NASDAQ Stock Market regular trading day
that is on or after the applicable vesting date.

(b) Awardee agrees that the SAs subject to this Award Agreement, and other
incentive or performance-based compensation Awardee receives or has received
from the Company, shall be subject to the Company’s executive compensation
recovery policy, as amended from time to time.

(c) AWARDEE’S RIGHTS IN THE SAs SHALL BE AFFECTED, WITH REGARD TO BOTH VESTING
SCHEDULE AND TERMINATION, BY LEAVES OF ABSENCE, CHANGES IN THE NUMBER OF HOURS
WORKED, PARTIAL DISABILITY, AND OTHER CHANGES IN AWARDEE’S EMPLOYMENT STATUS AS
PROVIDED IN THE COMPANY’S CURRENT POLICIES FOR THESE MATTERS. ACCOMPANYING THIS
AWARD AGREEMENT IS A CURRENT COPY OF THESE POLICIES. THESE POLICIES MAY CHANGE
FROM TIME TO TIME WITHOUT NOTICE IN THE COMPANY’S SOLE DISCRETION, AND AWARDEE’S
RIGHTS WILL BE GOVERNED BY THE POLICIES IN EFFECT AT THE TIME OF ANY EMPLOYMENT
STATUS CHANGE. E-MAIL “BENEFITS” FOR A COPY OF THE MOST CURRENT POLICIES.

3. Termination. Unless terminated earlier under Section 4, 5 or 6 below, an
Awardee’s rights under this Award Agreement with respect to the SAs under this
Award Agreement shall terminate at the time the SAs are converted into Common
Shares and distributed to Awardee.

4. Termination of Awardee’s Status as a Participant. Except as otherwise
specified in Section 5, 6 and 7 below, in the event of termination of Awardee’s
Continuous Status as a Participant (as that term is defined in Section 2(j)



--------------------------------------------------------------------------------

of the Plan), Awardee’s rights under this Award Agreement in any unvested SAs
shall terminate. For the avoidance of doubt, an Awardee’s Continuous Status as a
Participant terminates at the time Awardee’s actual employer ceases to be the
Company or a “Subsidiary” of the Company, as that term is defined in
Section 2(y) of the Plan, and except as otherwise specified in Section 5, 6 and
7 below, no person shall have any rights as an Awardee under this Award
Agreement unless he or she is in Continuous Status as a Participant on the Award
Date.

5. Disability of Awardee. Notwithstanding the provisions of Section 4 above, in
the event of termination of Awardee’s Continuous Status as a Participant as a
result of total and permanent disability (as that term is defined in
Section 12(c) of the Plan and the policies referenced in Section 2(c) above),
outstanding unvested shares under this SA shall become immediately vested.

6. Death of Awardee. Notwithstanding the provisions of Section 4 above, if
Awardee is, at the time of death, in Continuous Status as a Participant,
outstanding unvested SAs under the Award shall become immediately vested.

7. Retirement of Awardee. Notwithstanding the provisions of Section 4 above, in
the event of Awardee’s Retirement, Awardee shall be treated as continuously
employed through the vesting dates in Section 2(a) above. For this purpose,
“Retirement” means termination of employment with the Company or a Subsidiary
after the earlier of (a) age 65,or (b) attaining age 55 and 15 years of
Continuous Service, provided that immediately prior to termination of employment
Awardee is employed by Microsoft (or a Subsidiary) in the United States.

This Section 7 will only apply to a Retirement if (a) the Retirement occurs more
than one year after the Award Date, (b) Awardee executes a release in
conjunction with the Retirement in the form provided by the Company, and
(c) Awardee’s employment does not terminate due to misconduct (as determined in
the sole discretion of the Company’s senior corporate officer in charge of the
Human Resources department), including but not limited to misconduct in
violation of Company policy and misconduct that adversely affects the Company’s
interests or reputation.

For purposes of this Section 7, “Continuous Service” means that Awardee has
continuously remained an employee of the Company or a Subsidiary, measured from
Awardee’s “most recent hire date” as reflected in the Company records. For an
Awardee who became an employee of the Company following the acquisition of his
or her employer by the Company or a Subsidiary, service with the acquired
employer shall count toward Continuous Service, and Continuous Service shall be
measured from Awardee’s acquired company hire date as reflected in the Company’s
records.

8. Value of Unvested SAs. In consideration of the award of these SAs, Awardee
agrees that upon and following termination of Awardee’s Continuous Status as a
Participant for any reason (whether or not in breach of applicable laws), and
regardless of whether Awardee is terminated with or without cause, notice, or
pre-termination procedure or whether Awardee asserts or prevails on a claim that
Awardee’s employment was terminable only for cause or only with notice or
pre-termination procedure, any unvested SAs under this Award Agreement shall be
deemed to have a value of zero dollars ($0.00).

9. Conversion of SAs to Common Shares; Responsibility for Taxes. (a) Provided
Awardee has satisfied the requirements of Section 9(b) below, on the vesting of
any SAs, the vested SAs shall be converted into an equivalent number of Common
Shares that will be distributed to Awardee within 90 days after the date of the
vesting event, or in the event of Awardee’s death, to Awardee’s legal
representative within 90 days after date of death. Notwithstanding the
foregoing, if accelerated vesting of an SA occurs pursuant to a provision of the
Plan not addressed in this Award Agreement, distribution of the related Common
Share shall not occur until the date distribution would have occurred under this
Award Agreement



--------------------------------------------------------------------------------

absent this accelerated vesting. The distribution to Awardee, or in the case of
Awardee’s death, to Awardee’s legal representative, of Common Shares in respect
of the vested SAs shall be evidenced by means that the Company determines to be
appropriate. In the event ownership or issuance of Common Shares is not feasible
due to applicable exchange controls, securities regulations, tax laws or other
provisions of applicable law, as determined by the Company in its sole
discretion, Awardee, or in the event of Awardee’s death, Awardee’s legal
representative, shall receive cash proceeds in an amount equal to the value of
the Common Shares otherwise distributable to Awardee, as determined by the
Company in its sole discretion, net of amounts withheld in satisfaction of the
requirements of Section 9(b) below.

(b) Regardless of any action the Company or Awardee’s actual employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax, payment on account, or other tax-related
withholding items (“Tax-Related Items”) that arise in connection with the SAs,
Awardee acknowledges and agrees that the ultimate liability for any Tax-Related
Items determined by the Company in its discretion to be legally due by Awardee,
is and remains Awardee’s responsibility. Awardee acknowledges and agrees that
the Company and/or Awardee’s actual employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the SAs, including the grant of the SAs, the vesting of SAs, the
conversion of the SAs into Common Shares or the receipt of an equivalent cash
payment, the subsequent sale of any Common Shares acquired and the receipt of
any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the SAs to reduce or eliminate
Awardee’s liability for any Tax-Related Items.

Prior to the relevant taxable or tax-withholding event, as applicable, Awardee
shall pay, or make adequate arrangements satisfactory to the Company or to
Awardee’s actual employer (in their sole discretion) to satisfy all obligations
for Tax-Related Items. In this regard, Awardee authorizes the Company or
Awardee’s actual employer to withhold all applicable Tax-Related Items from
Awardee’s wages or other cash compensation payable to Awardee by the Company or
Awardee’s actual employer. Alternatively, or in addition, the Company or
Awardee’s actual employer may, in their sole discretion, and without notice to
or authorization by Awardee, (i) sell or arrange for the sale of Common Shares
to be issued upon the vesting of SAs or other event to satisfy the withholding
obligation, and/or (ii) withhold in Common Shares, provided that the Company and
Awardee’s actual employer shall withhold only the amount of shares necessary to
satisfy the minimum withholding amount or such other amount determined by the
Company as not resulting in negative accounting consequences for the Company.
Awardee will be deemed to have been issued the full number of Common Shares
subject to the SAs, notwithstanding that a number of whole vested Common Shares
are held back solely for the purpose of paying the Tax-Related Items. Awardee
shall pay to the Company or to Awardee’s actual employer any amount of
Tax-Related Items that the Company or Awardee’s actual employer may be required
to withhold as a result of Awardee’s receipt of SAs, the vesting of SAs, or the
conversion of vested SAs to Common Shares that cannot be satisfied by the means
described in this paragraph. Except where applicable legal or regulatory
provisions prohibit and notwithstanding anything in the Plan to the contrary,
the standard process for the payment of an Awardee’s Tax-Related Items shall be
for the Company or Awardee’s actual employer to withhold in Common Shares only
to the amount of shares necessary to satisfy the minimum withholding amount or
such other amount determined by the Company as not resulting in negative
accounting consequences for the Company. The Company may refuse to deliver
Common Shares to Awardee if Awardee fails to comply with Awardee’s obligation in
connection with the Tax-Related Items as described in this section 9.

(c) In lieu of issuing fractional Common Shares, on the vesting of a fraction of
a SA, the Company shall round the shares down to the nearest whole share and any
such share that represents a fraction of a SA will be included in a subsequent
vest date.

(d) Until the distribution to Awardee of the Common Shares in respect of the
vested SAs is evidenced by deposit in Awardee’s brokerage account, Awardee shall
have no right to vote or receive dividends or any other rights as



--------------------------------------------------------------------------------

a shareholder with respect to such Common Shares, notwithstanding the vesting of
SAs. No adjustment will be made for a dividend or other right for which the
record date is prior to the date Awardee is recorded as the owner of the Common
Shares, except as provided in Section 14 of the Plan.

(e) By accepting the Award of SAs evidenced by this Award Agreement, Awardee
agrees not to sell any of the Common Shares received on account of vested SAs at
a time when applicable laws or Company policies prohibit a sale. This
restriction shall apply so long as Awardee is an Employee, Consultant or outside
director of the Company or a Subsidiary of the Company.

10. Non-Transferability of SAs. Awardee’s right in the SAs awarded under this
Award Agreement and any interest therein may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, other than by will or
by the laws of descent or distribution. SAs shall not be subject to execution,
attachment or other process.

11. Acknowledgment of Nature of Plan and SAs. In accepting the Award, Awardee
acknowledges that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;

(b) the Award of SAs is voluntary and occasional and does not create any
contractual or other right to receive future awards of SAs or other awards, or
benefits in lieu of SAs even if SAs have been awarded repeatedly in the past;

(c) all decisions with respect to SAs or other future awards, if any, will be at
the sole discretion of the Company;

(d) Awardee’s participation in the Plan is voluntary;

(e) the future value of the underlying Common Shares is unknown and cannot be
predicted with certainty;

(f) if Awardee receives Common Shares, the value of the Common Shares acquired
on vesting of SAs may increase or decrease in value;

(g) notwithstanding any terms or conditions of the Plan to the contrary and
consistent with Section 4 above, in the event of termination of Awardee’s
Continuous Status as a Participant under circumstances where Section 7 above
does not apply (whether or not in breach of applicable laws), Awardee’s right to
receive SAs and vest under the Plan, if any, will terminate effective as of the
date that Awardee is no longer actively employed and will not be extended by any
notice period mandated under applicable law. Awardee’s right to receive Common
Shares pursuant to the SAs after termination of Continuous Status as a
Participant, if any, will be calculated as of the date of termination of
Awardee’s active employment and will not be extended by any notice period
mandated under applicable law. The senior corporate officer in charge of the
Human Resources department shall have the exclusive discretion to determine when
Awardee is no longer actively employed for purposes of the award of SAs; and

(h) Awardee acknowledges and agrees that, regardless of whether Awardee is
terminated with or without cause, notice or pre-termination procedure or whether
Awardee asserts or prevails on a claim that Awardee’s employment was terminable
only for cause or only with notice or pre-termination procedure, Awardee has no
right to, and will not bring any legal claim or action for, (a) any damages for
any portion of the SAs that have been vested and converted into Common Shares,
or (b) termination of any unvested SAs under this Award Agreement.



--------------------------------------------------------------------------------

12. No Employment Right. Awardee acknowledges that neither the fact of this
Award of SAs nor any provision of this Award Agreement or the Plan or the
policies adopted pursuant to the Plan shall confer upon Awardee any right with
respect to employment or continuation of current employment with the Company or
with Awardee’s actual employer, or to employment that is not terminable at will.
Awardee further acknowledges and agrees that neither the Plan nor this Award of
SAs makes Awardee’s employment with the Company or Awardee’s actual employer for
any minimum or fixed period, and that this employment is subject to the mutual
consent of Awardee and the Company or Awardee’s actual employer, and may be
terminated by either Awardee or the Company or Awardee’s actual employer at any
time, for any reason or no reason, with or without cause or notice or any kind
of pre- or post-termination warning, discipline or procedure.

13. Administration. Except as otherwise expressly provided in the Plan, the
authority to manage and control the operation and administration of this Award
Agreement shall be vested in the Committee, and the Committee shall have all
powers and discretion with respect to this Award Agreement as it has with
respect to the Plan. Any interpretation of the Award Agreement by the Committee
and any decision made by the Committee with respect to the Award Agreement shall
be final and binding on all parties. References to the Committee in this Award
Agreement shall be read to include a reference to any delegate of the Committee
acting within the scope of his or her delegation.

14. Plan Governs. Notwithstanding anything in this Award Agreement to the
contrary, the terms of this Award Agreement shall be subject to the terms of the
Plan, and this Award Agreement is subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan.

15. Notices. Any written notices provided for in this Award Agreement that are
sent by mail shall be deemed received three business days after mailing, but not
later than the date of actual receipt. Notices shall be directed, if to Awardee,
at Awardee’s address indicated by the Company’s records and, if to the Company,
at the Company’s principal executive office.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to SAs awarded under the Plan or future SAs that
may be awarded under the Plan by electronic means or request Awardee’s consent
to participate in the Plan by electronic means. Awardee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

17. Acknowledgment. By Awardee’s acceptance of this Award Agreement in the
manner described in “Awardee’s Acceptance” at the end of this Award Agreement,
Awardee acknowledges that Awardee has received and has read, understood and
accepted all the terms, conditions and restrictions of this Award Agreement, the
Plan, and the current policies referenced in Section 2(c) above. Awardee
understands and agrees that this Award Agreement is subject to all the terms,
conditions, and restrictions stated in this Award Agreement and in the other
documents referenced in the preceding sentence, as the latter may be amended
from time to time in the Company’s sole discretion.

18. Board Approval. These SAs have been awarded pursuant to the Plan and
accordingly this Award of SAs is subject to approval by an authorized committee
of the Board of Directors. If this Award of SAs has not already been approved,
the Company agrees to submit this Award for approval as soon as practical. If
this approval is not obtained, this award is null and void.

19. Governing Law and Venue. This Award Agreement shall be governed by the laws
of the State of Washington, U.S.A., without regard to Washington laws that might
cause other law to govern under applicable principles of conflicts of law. The
venue for any litigation related to this Award Agreement will be in King County,
Washington.



--------------------------------------------------------------------------------

20. Severability. If one or more of the provisions of this Award Agreement shall
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions that could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Award Agreement to be
construed so as to foster the intent of this Award Agreement and the Plan.

21. Complete Award Agreement and Amendment. This Award Agreement (including the
policies referenced in Section 2(c) above) and the Plan constitute the entire
agreement between Awardee and the Company regarding SAs. Any prior agreements,
commitments or negotiations concerning these SAs are superseded. This Award
Agreement may be amended only by written agreement of Awardee and the Company,
without consent of any other person, provided that no consent is necessary to an
amendment that in the reasonable judgment of the Committee confers a benefit on
Awardee. Awardee agrees not to rely on any oral information regarding this Award
of SAs or any written materials not identified in this Section 21.

22. Code Section 409A. This Award Agreement shall be interpreted, operated, and
administered in a manner so as not to subject Awardee to the assessment of
additional taxes or interest under Code section 409A, and this Award Agreement
shall be amended as the Company, in its sole discretion, determines is necessary
and appropriate to avoid the application of any such taxes or interest.

MICROSOFT CORPORATION

Lisa Brummel,

<<LisaBrummelSig02.jpg>>

Executive Vice President, Human Resources

AWARDEE’S ACCEPTANCE:

I have read and fully understood this Award Agreement and, as referenced in
Section 17 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it. I intend to express my acceptance of the Award and this Award
Agreement by typing my name in Awardee acceptance window provided in “step 2” of
the award acceptance checklist, and I further intend the typing of my name to
have the same force and effect in all respects as a handwritten signature.